UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 29, 2007 Marshall Edwards, Inc. (Exact name of registrant as specified in its charter) Delaware 000-50484 51-0407811 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 140 Wicks Road, North Ryde, NSW, 2113 Australia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (011) 61 2 8877-6196 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On May 29, 2007, at a regularly scheduled meeting of the Board of Directors (the “Board”) of Marshall Edwards, Inc., Professor Graham E. Kellyretired as a member of the Board, effective May 29, 2007.As a result of Professor Kelly’s retirement, the size of the Board has decreased from seven to six members. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press Release issued by Marshall Edwards, Inc. dated as of June 4, 2007 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARSHALL EDWARDS, INC. By:/s/ David R Seaton David R. Seaton Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) Dated: June 4, 2007 Index to Exhibits Exhibit No. Description 99.1 Press Release issued by Marshall Edwards, Inc. dated as of June 4, 2007
